DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tiruvuru (US 20140145997) in view of Maharyta (US 20090153152), and further in view of Mackey (US 2004/0239650).
As per claim 1, Tiruvuru discloses a touch sensor panel system (Abstract) comprising:
a plurality of touch electrodes (Fig. 1C, #126, 140; [0017]; [0021]);
first circuitry (#106) configured to sense self-capacitance of one or more touch electrodes (i.e., row and column lines) of the plurality of touch electrodes ([0021]-[0022]);

drive second one or more touch electrodes (i.e., row and column lines) of the plurality of touch electrodes at a first voltage configured to cancel parasitic capacitance between the first one or more touch electrodes and the second one or more touch electrodes (i.e., row and column lines; [0021]; [0024]; [0030]); and
third circuitry (#125) configured to provide a cancellation signal to the first circuitry (#106), the cancellation signal configured to reduce an effect of remaining parasitic capacitance on the self capacitance of the first one or more touch electrodes, sensed by the first circuitry (#106), that is not cancelled by the second circuitry ([0030]-[0031]; [0037]-[0040]).
However, Tiruvuru does not explicitly teach drive second one or more touch electrodes, different from the first one or more touch electrodes, of the plurality of touch electrodes at a first voltage configured to cancel parasitic capacitance.
 Maharyta teaches drive second one or more touch electrodes (Fig. 1B, #122), different from the first one or more touch electrodes (#123), of the plurality of touch electrodes (#125; [0036]-[0037]) at a first voltage configured to cancel parasitic capacitance [0023]; [0084]-[0090]; [0113]; where a first voltage is inherently present).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second one or more touch electrodes of Tiruvuru driven according to Maharyta so that parasitic capacitance of the receive electrode is compensated by keeping the receive electrode potential close to P during circuit operation (Maharyta: [0023]). 
However, the prior art of Tiruvuru and Maharyta do not teach a guard plate; drive the guard plate at a second voltage configured to cancel parasitic capacitance between the first one or more touch electrodes and the guard plate.
Mackey teaches a guard plate (Fig. 18, #1802); drive the guard plate (#1802) at a second voltage configured to cancel parasitic capacitance between the first one or more touch electrodes (#1804) and the guard plate (#1802; [0065]-[0067]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the guard plate disclosed by Mackey to the touch sensor panel system of Tiruvuru in view of Maharyta so as to reduce the parasitic capacitive coupling that can occur between the guard plate and the first one or more touch electrodes thereby improving the resolution of the touch sensor panel system.
As per claim 2, Tiruvuru in view of Maharyta in view of Mackey discloses the touch sensor panel system of claim 1, wherein the cancellation signal is phase- and magnitude- adjusted to reduce the effect of the remaining parasitic capacitance on the self-capacitance of the first one or more touch electrodes (Tiruvuru: [0030]-[0031]; [0038]-[0040]).
  As per claim 3, Tiruvuru in view of Maharyta in view of Mackey discloses the touch sensor panel system of claim 1, wherein the touch electrodes are row (Tiruvuru: #140) and column electrodes (Tiruvuru: #126; [0017]; [0021]).

As per claim 5, Tiruvuru in view of Maharyta in view of Mackey discloses the touch sensor panel system of claim 3, wherein the first one or more touch electrodes are row electrodes (Tiruvuru: #140), and the second one or more touch electrodes are row electrodes (Tiruvuru: #140; [0017]; [0021]).
As per claim 6, Tiruvuru in view of Maharyta in view of Mackey discloses the touch sensor panel system of claim 1, wherein the first circuitry (Tiruvuru: #106) receives, from the first one or more touch electrodes, a signal having a respective phase and a respective magnitude, and the first voltage has substantially the respective phase and the respective magnitude (Tiruvuru: [0030]-[0031]; [0038]-[0040]).
As per claim 7, Tiruvuru in view of Maharyta in view of Mackey discloses the touch sensor panel system of claim 1, wherein the first circuitry (Tiruvuru: #106) receives, from the first one or more touch electrodes, a signal having a respective phase and a respective magnitude, and the second voltage has substantially the respective phase and the respective magnitude (Tiruvuru: [0030]-[0031]; [0038]-[0040]).
As per claim 8, Tiruvuru in view of Maharyta in view of Mackey discloses the touch sensor panel system of claim 1, wherein the first one or more touch electrodes are being stimulated with a third voltage while the first circuitry (Tiruvuru: #106) is sensing the self-capacitance of the first one or more touch electrodes, and the first voltage is the third voltage (Tiruvuru: [0030]-[0031]; [0039]).

the second circuitry (Tiruvuru: #204) is configured to selectively drive the second one or more touch electrodes (Tiruvuru: [0024]; [0030]),
the second circuitry is configured to selectively drive the guard plate (Mackey: #1802; [0065]-[0067]), and the third circuitry (Tiruvuru: #125) is configured to selectively provide the cancellation signal to the first circuitry (Tiruvuru: #106; [0030]-[0031]; [0037]-[0040]).
As per claim 13, Tiruvuru discloses a method of operating a touch sensor panel system (Fig. 4, #400; [0036]), the method comprising:
while first circuitry (#106) is sensing a self-capacitance of first one or more touch electrodes (i.e., row and column lines) of a plurality of touch electrodes of the touch sensor panel system ([0018]; [0021]-[0023]):
driving, via second circuitry (#204), second one or more touch electrodes (i.e., row and column lines) of the plurality of touch electrodes at a first voltage configured to cancel parasitic capacitance between the first one or more touch electrodes and the second one or more touch electrodes (i.e., row and column lines; [0024]; [0030]); and
providing a cancellation signal to the first circuitry (#106), the cancellation signal configured to reduce an effect of remaining parasitic capacitance on the self-capacitance of the first one or more touch electrodes, sensed by the first circuitry (#106), that is not cancelled by the second circuitry ([0030]-[0031]; [0037]-[0040]).

 Maharyta teaches driving, via second circuitry, second one or more touch electrodes (Fig. 1B, #122), different from the first one or more touch electrodes (#123), of the plurality of touch electrodes (#125; [0036]-[0037]) at a first voltage configured to cancel parasitic capacitance [0023]; [0084]-[0090]; [0113]; where a first voltage is inherently present).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second one or more touch electrodes of Tiruvuru driven according to Maharyta so that parasitic capacitance of the receive electrode is compensated by keeping the receive electrode potential close to constant, reducing the effects of recharging CP during circuit operation (Maharyta: [0023]). 
However, the prior art of Tiruvuru and Maharyta do not teach driving, via the second circuitry, a guard plate at a second voltage configured to cancel parasitic capacitance between the first one or more touch electrodes and the guard plate.
Mackey teaches a guard plate (Fig. 18, #1802) at a second voltage configured to cancel parasitic capacitance between the first one or more touch electrodes (#1804) and the guard plate (#1802; [0065]-[0067]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the guard plate disclosed 
As per claim 14, Tiruvuru discloses a non-transitory computer-readable storage medium including instructions ([0036]; where application software inherently includes a non-transistor computer-readable storage medium), which when executed by a processor of a touch sensor panel system, cause the touch sensor panel system to perform a method ([0036]) comprising:
while first circuitry (#106) is sensing a self-capacitance of first one or more touch electrodes (i.e., row and column lines) of a plurality of touch electrodes of the touch sensor panel system ([0018]; [0021]-[0023]):
driving, via second circuitry (#204), second one or more touch electrodes (i.e., row and column lines) of the plurality of touch electrodes at a first voltage configured to cancel parasitic capacitance between the first one or more touch electrodes and the second one or more touch electrodes (i.e., row and column lines; [0024]; [0030]); and
providing a cancellation signal to the first circuitry (#106), the cancellation signal configured to reduce an effect of remaining parasitic capacitance on the self-capacitance of the first one or more touch electrodes, sensed by the first circuitry (#106), that is not cancelled by the second circuitry ([0030]-[0031]; [0037]-[0040]).
However, Tiruvuru does not explicitly teach driving, via second circuitry, second one or more touch electrodes, different from the first one or more touch electrodes, of 
 Maharyta teaches driving, via second circuitry, second one or more touch electrodes (Fig. 1B, #122), different from the first one or more touch electrodes (#123), of the plurality of touch electrodes (#125; [0036]-[0037]) at a first voltage configured to cancel parasitic capacitance [0023]; [0084]-[0090]; [0113]; where a first voltage is inherently present).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second one or more touch electrodes of Tiruvuru driven according to Maharyta so that parasitic capacitance of the receive electrode is compensated by keeping the receive electrode potential close to constant, reducing the effects of recharging CP during circuit operation (Maharyta: [0023]). 
However, the prior art of Tiruvuru and Maharyta do not teach driving, via the second circuitry, a guard plate at a second voltage configured to cancel parasitic capacitance between the first one or more touch electrodes and the guard plate.
Mackey teaches a guard plate (Fig. 18, #1802) at a second voltage configured to cancel parasitic capacitance between the first one or more touch electrodes (#1804) and the guard plate (#1802; [0065]-[0067]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the guard plate disclosed by Mackey driving, via the second circuitry of Tiruvuru in view of Maharyta so as to reduce the parasitic capacitive coupling that can occur between the guard plate and the .
Allowable Subject Matter
Claims 9-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of a touch sensor panel system for cancelling parasitic capacitance between touch electrodes does not teach or fairly suggest during a first mode of operation, the second circuitry is configured to drive the second one or more touch electrodes and drive the guard plate, and the third circuitry is configured to provide the cancellation signal to the first circuitry, and during a second mode of operation, different than the first mode of operation, the second circuitry is configured to drive the second one or more touch electrodes without driving the guard plate, and the third circuitry is configured to provide the cancellation signal to the first circuitry, during a first mode of operation, the second circuitry is configured to drive the second one or more touch electrodes and drive the guard plate, and the third circuitry is configured to provide the cancellation signal to the first circuitry, and during a second mode of operation, different than the first mode of operation, the second circuitry is configured to drive the second one or more touch electrodes and drive the guard plate, and the third circuitry is configured to not provide the cancellation signal to the first circuitry, during a first mode of operation, the second circuitry is configured to drive the second one or more touch electrodes and drive the guard plate, and the third circuitry is configured to 
circuitry, driving the guard plate with the second circuitry, and providing the cancelation signal to the first circuitry with the third circuitry.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13-14 have been considered but are moot because the new grounds of rejection as presented above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nelson Lam/Examiner, Art Unit 2622     



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622